UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6479



JOHN MARK SHELL,

                                              Plaintiff - Appellant,

          versus


GREENWOOD   COUNTY   DETENTION  CENTER;   DAN
WIDEMAN, Sheriff; MAJOR ANDERSON; CAPTAIN
MILLATON; NURSE HUDSON, Head Nurse, Greenwood
Detention Center,

                                           Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Anderson. Margaret B. Seymour, District Judge.
(8:06-cv-00905)


Submitted:   May 31, 2007                     Decided: June 8, 2007


Before WILKINSON, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Mark Shell, Appellant Pro Se. William Henry Davidson, II,
Robert David Garfield, DAVIDSON, MORRISON & LINDEMANN, P.A.,
Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           John   Mark   Shell   appeals   the   district   court’s   order

adopting the report and recommendation of the magistrate judge and

granting summary judgment in favor of defendants on Shell’s 28

U.S.C. § 1983 (2000) claim.      We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated

by the district court.      See Shell v. Greenwood County Det. Ctr.,

No. 8:06-cv-00905 (D.S.C. filed Feb. 12, 2007; entered Feb. 13,

2007).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                 AFFIRMED




                                  - 2 -